THE        A.-my                  GENERAL
                               OF TEXAS




                                     8 l#menmhool alsSrlotk
                                    .xocpi5ro6
                                            to oontlnuo
                                                      paylug
                                    BR B6 mllam tax
                                    Untrlot la
                                                         tothmt
                                                   sUUltlea
                                                      ta rohool
                                     tuma for    the 1ndepeAdoat
                                     8ahooldiUatrlot
                                                  torbloh.
                                     tholrprBpErty
                                                 WE rnmxod?
             rs* r~oriv*4 rour 1rtter of amaabur 7, 393 * la
rhiah you r.qwJt         our oplnloa ea th* rollorr14T qare Pm:

         "lf the City d ~ernoo 8nnex.ethe @rata
     ~artlonof the Town a1 Nttt Yexnoa,will t-h@
     'jtroperty     owner8   zdtu8ted in the -%*a    *m-d-
     tory be rwufxe4          to eoatlnue to peg the ad +a&
     oxm tux @f &CO            to the reauent    of the am
     urhaaldlstriotlardaitiMtothe taxort
     willba r49ulma to      1nBuppartof the 3 001
     *y&m af tbo city  ofY oxno&*




         %honetertholledts of any ¶.Jworp6rekd
     lltyor townoonatltutlng
                           •~ iabepsadsnt
                                        ~hwt
     di~tr lo atr e
                  uo lx twh tb           o r enlewed l* to a -
     b a a a th      wh o le o r sa y p a r to f a ny La Ua p ea b
     eat m        maa      uobaaldidriot 8dJaoont          to rruoh
     lneerporated
               oltyor ,towa,
                           thatportlenof auoh
     ul)oo#at       (LlStYkt   Da Or!ihraMdWlthiA     tha 6QpI
     goratel&&t8 of'auehinoorporrtodrit or kmi
     dal1thsnaft.r bowma a part of the zndspoab
     ent    asBoo      dishriot   Oan8tituted    bf @u&a   tAOOX-
     p o r a bllty
                dlo xta me
.   I&& I.   t.   raaUl6,      Pm@ 2

         $dy      o? mnoh elty or tan       end t&a authmltlu   09
         we&      dlstr1ct.
               "t'hleeutiolr &all not lp ly whore lt ehrll
         k   de~U%Aed   et OR e&ettOA   he Pe rithbi0euah
         oSty or tmvn b? ncjorllty'rot8 of woe     votiog
         thorron that tbm t.n1ters    or wy portion thermof
         to  be 60 es+xwesd abdl aot tt~uli; 8eaar.ta
         pm-t of th8 iA&?~AhAt     Utl&O& aiStrfCt WAStl-
         at.4   by mmh alty.QT.Sow, but ah011 b@ tahmn
         into the alty llsiltmtor muntolpal purpcsbs
         ealy ant &ml1 reeala far nrhool pprgoses       a
         p o r tfoa n
                    fth eldjaqaxt f*:fea&ant or atbaa
         rekeol Ulstrlot06 tbougb 6afE uity llettt      had
         set k ealxtwi(&d.*
             Wo l8ane iron your qucmtlbn thot the texts to bo
    l&m4 for tha 8PppWt   Of the iA6ependant schoc~ dlEtrlCt um
    k for MlntWnRoo   an6 the paopwad aawrstlon d-illbe ior
    uo b Wl8tl
             wa lllaramioipalparpo8ao.




    tax l1)th4 NEt       Of                      flL;u W. %&th*1118 ah-
    pundeat S&o01      Dlstrtot,       C. ?!.A. 239 2. k. 987.
                  Xn 8ur onlnloa
    th8 nft6atlva.